___________

                              No. 95-2677
                              ___________


Rasberry Williams,                 *
                                   *
           Appellant,              *
                                   *
  v.                               *   Appeal from the United States
                                   *   District Court for the
State of Iowa and                  *   Northern District of Iowa
Gerardo Acevedo,                   *
                                   *     [UNPUBLISHED]
           Appellees               *

                              ___________

                     Submitted:   December 15, 1995

                        Filed: January 17, 1996
                              ___________

Before BOWMAN and LOKEN, Circuit Judges, and WOLLE*, District
Judge.
                         ___________

PER CURIAM.

     Rasberry Williams, an Iowa inmate, appeals from the judgment
of the district court1 denying his petition for a writ of habeas
corpus under 28 U.S.C. § 2254 (1988).      Williams is serving a
sentence of life imprisonment following his conviction for first
degree murder and the affirmance of that conviction on direct
appeal. State v. Williams, 243 N.W.2d 658 (Iowa 1976). Three




       *
        The HONORABLE CHARLES R. WOLLE, Chief United States
District Judge for the Southern District of Iowa, sitting by
designation.

       1
        The Honorable Michael J. Melloy, Chief United States
District Judge for the Northern District of Iowa.
postconviction petitions were denied by Iowa courts. We affirm the
denial of his habeas petition.


      On July 20, 1974, Williams shot and killed Lester Givhan
outside George's Pool Hall in Waterloo, Iowa. At trial Williams
argued he shot Givhan in self-defense, testifying Givhan displayed
a gun inside the pool hall after Williams demanded the return of
$30.00 Givhan owed him.     Williams went to his car to get his
pistol, confronted Givhan again outside the pool hall, and shot him
after further argument about the debt and after Givhan again
displayed a gun.     From the trial testimony, the jury could
reasonably have found that Williams deliberately confronted Givhan
outside the pool hall and killed him with malice, not in self-
defense.


     Williams raises three grounds for habeas relief. First, he
contends he was denied effective assistance of counsel and due
process of law when his trial attorneys failed to object to jury
instructions that equated the element of specific intent with the
separate elements of premeditation, deliberation, and willfulness.
Second, Williams contends that he was denied due process of law,
equal protection, and effective assistance of counsel when Iowa
courts denied his requests for a psychiatric examination at public
expense. Finally, Williams argues that the district court erred in
denying his request for a psychiatric examination and an
evidentiary hearing in this federal habeas action.


        I.   In ruling against Williams on his first claim of
ineffective assistance of counsel, the district court adopted the
findings of the state courts that held Williams was not prejudiced
when his trial counsel failed to object to jury instructions
setting forth the elements of the offense. To prevail on claims of
ineffective assistance of counsel, petitioners seeking habeas
relief are required to show that counsel's performance fell below
an objective standard of reasonableness, and that it is reasonably

                                2
probable the result of the proceeding would have been different
without counsel's unprofessional efforts.        See Wilson v.
Armontrout, 962 F.2d 817, 819 (8th Cir.) (citing Strickland v.
Washington, 466 U.S. 668, 687-88 (1984)), cert. denied, 113 S.Ct.
383 (1992).


      Williams has not shown the result of his trial in the Iowa
court would have been different if his trial counsel had objected
to the marshaling instruction presented to the jury. The record
contains ample evidence that Williams had acted with premeditation,
deliberation, and willfulness. We agree with the Iowa courts and
the district court in holding Williams has not satisfied the
prejudice requirement of this ineffectiveness claim. It is denied.


     II. The Iowa trial court denied Williams' pretrial requests
that he be provided a psychiatric examination at government
expense.   His first requests were denied as too conclusory and
indefinite.    When Williams' counsel renewed the request and
submitted medical records regarding a previous head injury, the
trial court ordered an examination by a neurologist.      Williams
contends his trial counsel should have presented more persuasive,
fact-supported requests to the trial court. Williams also contends
denial of his requests for evaluation by a psychiatrist violated
due process and equal protection.


     The district court in this habeas action denied this second
claim of ineffectiveness of trial counsel because Williams'
conclusory allegations of mental disorder did not satisfy Ake v.
Oklahoma, 470 U.S. 68 (1984). We agree. Ake requires a petitioner
seeking a psychiatric examination to make a preliminary showing
that sanity at the time of the offense would likely be a




                                3
significant factor at trial.     Id. at 74.2    The district court
emphasized that the state trial court had provided Williams an
examination by a neurologist who was qualified to provide a
competent opinion regarding the location of the head injury and its
probable effect on mental functioning. Williams has not shown his
trial counsel could have obtained facts to support an adequate Ake
request for a psychiatric examination. Moreover, Williams has not
shown that a psychiatric examination would have disclosed facts
that probably would have changed the outcome of the trial. Thus,
this second ineffectiveness claim does not satisfy the Strickland
prejudice requirement.


     III. Before denying Williams' habeas petition, the district
court denied Williams' request that he be examined by a
psychiatrist at government expense and also denied his request for
an evidentiary hearing. In one of the three state postconviction
proceedings, the trial court held a full evidentiary hearing, but
Williams failed to develop facts in that proceeding to show that he
was entitled to a psychiatric examination.      Williams satisfied
neither Ake requirements nor the requirement that a petitioner
requesting an evidentiary hearing show cause for the failure to
develop facts in state court and likely prejudice resulting from
that failure. Keene v. Tamayo-Reyes, 504 U.S. ___, 112 S.Ct. 1, 118
L.Ed.2d 318 (1992). The district court correctly denied Williams'
request for a further evidentiary hearing and psychiatric
examination in this federal habeas proceeding.


    We have carefully reviewed the record and the parties, briefs.
We affirm the well-reasoned decision and judgment of the district
court.




     2
      Like the district court we pass the question whether Ake
applies retroactively to the state court's denial of a
psychiatric evaluation at public expense.

                                4
                                                          AFFIRMED


A true copy.
     Attest:
          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                5